DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 10/18/21 is acknowledged.
Claim Objections
Claims 8 and 9 are objected to because of the following informalities:  
Regarding claim 8, in line 2, "a first switch element" should be --the first switch element-- and in line 3, "a first driver" should be --the first driver-- since these elements are introduced in claim 1.
Regarding claim 9, similar corrections should be made for the first and second switch elements and the first and second drivers. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Iwaya (US 2017/0111040).
Regarding claim 1, fig. 8 of Iwaya teaches a negative voltage generation circuit comprising: a first DC voltage source [100] having a positive terminal connected to a first node [at 70]; a first diode [53] having a cathode connected to a negative terminal of the first DC voltage source and an anode connected to an output terminal of a first negative voltage [output of 50 coupled to 42]; and a first capacitor [52] having a first terminal connected to the output terminal of the first negative voltage and a second terminal connected to a second node [at top terminal of 52], wherein the first negative voltage is supplied to a first driver [40] arranged to perform switching control of a first switch element [200a] connected between the first node (via 74) and the second node.
Regarding claim 8, fig. 8 of Iwaya teaches a power conversion device comprising: a switch output stage including the first switch element; the first driver; a positive voltage generation circuit [that generating Vcc1] arranged to supply a first positive voltage to the first driver; and the negative voltage generation circuit according to claim 1, arranged to supply the first negative voltage to the first driver.

Allowable Subject Matter
Claims 6, 9, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768. The examiner can normally be reached 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIBIN CHEN/Primary Examiner, Art Unit 2896